DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the original disclosure (that is, the specification, drawings, and claims originally filed with case 13/974,946) does not support the claim limitations “receiving an RRC reconfiguration message comprising information indicating a configuration associated with a second SRB”, “on condition that the configuration associated with the second SRB can be successfully applied, transmitting an RRC reconfiguration complete message associated with the second SRB via the first SRB or the second SRB”, “wherein the RRC reconfiguration complete message is transmitted via the first SRB on condition that the RRC reconfiguration message is received via the first SRB”, and “wherein the RRC reconfiguration complete message is transmitted via the second SRB on condition that the RRC reconfiguration message is received via the second SRB”.  That is, there is nothing in the original disclosure that supports these claim limitations.  While the original specification discusses the RRC reconfiguration procedure, there is no teaching or suggestion of an RRC reconfiguration message that comprises information indicating a configuration associated with a second SRB.  Similarly, there is no teaching or suggestion of specifying an SRB via which an RRC reconfiguration complete message is transmitted, including the details described in claim 1 and indicated above.  
Therefore, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,349,463 (herein called “the ’463 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 would have been obvious in view of claim 5 of the ’463 Patent.
First, as noted in the rejection under 35 U.S.C. 112(a) above, the original disclosure does not support the last four limitations of claim 1.  In view of this, the claim is interpreted to include only the establishing step of claim 1 for purposes of this rejection under obviousness-type double patenting.  
Regarding claim 1: claim 5 of the ’463 Patent discloses a method implemented in a wireless transmit receive unit (WTRU), the method comprising: 
establishing a radio resource control (RRC) connection, wherein the RRC connection is common between at least a first data path associated with a first cell group and a second data path associated with a second cell group, and wherein a first signaling radio bearer (SRB) is used for communicating RRC connection information via the first data path (see 106:4-7, which discloses establishing an RRC connection that is common between a first and second MAC instance; further, see 106:29-34, which indicates that the first MAC instance is used to communicate with a first serving site (a first cell group) using a first SRB and that the second MAC instance is used to communicate with a second serving site (a second cell group); clearly, the WTRU uses first and second data paths associated with each of the serving sites to “communicate” via these two MAC instances); 
receiving an RRC reconfiguration message comprising information indicating a configuration associated with a second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure); and 
on condition that the configuration associated with the second SRB can be successfully applied, transmitting an RRC reconfiguration complete message associated with the second SRB via the first SRB or the second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure), 
wherein the RRC reconfiguration complete message is transmitted via the first SRB on condition that the RRC reconfiguration message is received via the first SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure); and 
wherein the RRC reconfiguration complete message is transmitted via the second SRB on condition that the RRC reconfiguration message is received via the second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure).
Thus, claim 5 of the ’463 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 5 of the ’463 Patent in that it omits one or more elements of claim 5 of the ’463 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Centonza et al (US 2014/0080484).

First, as noted in the rejection under 35 U.S.C. 112(a) above, the original disclosure does not support the last four limitations of claim 1.  In view of this, the claim is interpreted to include only the establishing step of claim 1 for purposes of this rejection under 35 U.S.C. 102(e).  
Regarding claim 1: claim 5 of the ’463 Patent discloses a method implemented in a wireless transmit receive unit (WTRU), the method comprising: 
establishing a radio resource control (RRC) connection, wherein the RRC connection is common between at least a first data path associated with a first cell group and a second data path associated with a second cell group, and wherein a first signaling radio bearer (SRB) is used for communicating RRC connection information via the first data path (see Figure 13, for example, which discloses a common RRC connection (in the control plane) for use with a first data path associated with a first cell group (the path labeled “Anchor” that is used to communicate with the anchor cell group) and a second data path associated with a second cell group (the path labeled “Assisting” that is used to communicate with the secondary/assisting cell group); further, see [0056], for example, which indicates that the RRC layer establishes radio bearers (such as SRBs for the control plane)); 
receiving an RRC reconfiguration message comprising information indicating a configuration associated with a second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure); and 
on condition that the configuration associated with the second SRB can be successfully applied, transmitting an RRC reconfiguration complete message associated with the second SRB via the first SRB or the second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure), 
wherein the RRC reconfiguration complete message is transmitted via the first SRB on condition that the RRC reconfiguration message is received via the first SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure); and 
wherein the RRC reconfiguration complete message is transmitted via the second SRB on condition that the RRC reconfiguration message is received via the second SRB (as noted in the rejection under 35 U.S.C. 112(a) above, this limitation is not supported by the original disclosure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0155922 to Bi et al discloses method for information delivery with multiple point transmission. 
U.S. Patent Application Publication 2006/0056448 to Zaki et al discloses wireless communication methods and components for facilitating multiple network type compatibility.
U.S. Patent Application Publication 2011/0310859 to Vedantham et al discloses a method for basic service set scheduling based on media access controller states.
U.S. Patent Application Publication 2011/0134831 to Pirskanen discloses an architecture providing multi-system carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 8, 2022